 Case: 4:20-cr-00501-AGF-NCC Doc. #: 2 Filed: 09/03/20 Page: 1 of 3 PageID #: 6
                                  UNITED STATES DISTRICT COURT                  SUPPRESSED
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION                                         FILED
 UNITED STATES OF AMERICA,                           )                                        SEP - 3. 2020
                                                     )                                       U. S. DISTRICT COURT
 Plaintiff,                                          )                                     EASTERN DISTRICT OF MO
                                                                                                   'ST. LOUIS
                                                     ),,----------------~
 v.                                                  )

 WILLIAM A. WHITE,
                                                     )
                                                     )
                                                         4:20CR501 AGF/NCC
                                                     )
 Defendant.                                          )

                                           INDICTMENT

                                             COUNT I

        The Grand Jury charges that:

        At all times pertinent to the charges in this indictment:

        1. Federal law defined the term:

        (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

        (b) "sexually explicit conduct" to mean actual or simulated

               (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

               anal, whether between persons of the same or opposite sex,

               (ii) bestiality,

               (iii) masturbation,

               (iv) sadistic or masochistic abuse, or

               (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

               § 2256(2)(A)); and

        (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C. § 2256(6)).
\.   Case: 4:20-cr-00501-AGF-NCC Doc. #: 2 Filed: 09/03/20 Page: 2 of 3 PageID #: 7
I~
             (d) "child pornography" to mean any visual depiction, including any photograph, film,

     video, picture, or computer or computer-generated image or picture, whether made or produced

     by electronic, mechanical, or other means, of sexually explicit conduct, where--

                         (A) the production of such visual depiction involves the use of a minor engaging

                         in sexually explicit conduct; or

                         (B) such visual depiction has been created, adapted, or modified to appear that an

     identifiable minor is engaging in sexually explicit conduct. (18.U.S.C. § 2256(8)).

             2.          The "Internet" was, and is, a computer communications network using interstate

     and foreign lines to transmit data streams, including data streams used to store, transfer and

     receive graphic files.

             3. Between on or about January 13, 2010, and April 6, 2010, in the Eastern District of

     Missouri, and elsewhere,

                                                  WILLIAM A. WHITE

     the Defendant herein, did knowingly distribute and/or receive material that contained image files

     of child pornography using any means and facility of interstate and foreign commerce, to wit the

     Defendant knowingly distributed and/or received image files of child pornography via the internet,

     to include but not limited to the following:

         a. An image entitled "files\039.jpg" depicting a female minor who appears to be under the of

            twelve years with her hand on her vagina in an act of masturbation and in a lascivious

            display of her genitals,

        b. An image entitled "files\1120[1 ].jpg" depicting a female minor who appears to be under the

             age. of ten years with her mouth on a penis, and

        c. An image entitled "files\185928[1].jpg" depicting a female minor who appears to be under

            the age of ten years with her hand on a penis,
                  .--'


     in violation of Title 18, United States Code, Section 2252A(a)(2).
Case: 4:20-cr-00501-AGF-NCC Doc. #: 2 Filed: 09/03/20 Page: 3 of 3 PageID #: 8


                                             COUNT II

The Grand Jury further charges that:

1.      The allegations contained in paragraphs one and two of Count I of this Indictment are

incorporated by reference as if fully set forth herein.

2.      Between on or about April 6, 2020, and June 10, 2020, in Saint Louis County, Missouri

within the Eastern District of Missouri and elsewhere,
                                                            I
                                      WILLIAM A. WHITE,

the defendant herein, did use any facility and means of interstate commerce, and did knowingly

attempt to persuade, induce, entice and coerce a minor under the age of eighteep., to engage in

sexual activity for which any person could be charged with a criminal offense, to wit: the

defendant, who was at least tWenty-one years of age, communicated via the internet with a law

enforcement office~, who the defendant believed to be a fourteen-year old juvenile and an adult

woman providing an opportunity for sexual activity with her fourteen-year old daughter, and

attempted to persuade, induce, entice and coerce such daughter, who the defendant believed was

a minor under the age of eighteen, to engage in sexual activity, in violation of Missouri Revised

Statutes Sections 566.034 (statutory rape in the second degree), 566.064 (statutory sodomy in the

second degree), 566.071 (child molestation in the fourth degree) and 566.083 (sexual misconduct

involving a child),

in violation of Title 18, United States Code, Section 2422(b).

                                               A TRUE BILL.



                                               FOREPERSON

     JEFFREY B JENSEN
     United States Attorney


     IlLLIAN S. ANDERSON, #53918(MO)
     Assistant United States Attorney
     jillian.anderson@usdoj.gov
